Title: 10th.
From: Adams, John Quincy
To: 


       Pass’d the evening and supped with Thompson at Dr. Sawyer’s. Mr. Russell was there: he came from Portsmouth this morning and returns to Boston with Mrs. Hay, to’morrow. We play’d Quadrill. Mr. Farnham took an hand; and is skilled, in all the trifling conversation of a card-table. Every one, it is said possesses his peculiar excellence. Mr. Farnham’s talent lies in the science of politeness. He understands to perfection all the nice and subtle distinctions between confidence and assurance, between ease of behaviour and familiarity, between elegance, and foppery &c. A science in which I am very ignorant, as in all others.
      